     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 1 of 10


 1    NATHAN V. OKELBERRY, SBN 266596
      E-Mail nokelberry@fisherphillips.com
 2    FISHER & PHILLIPS LLP
      444 South Flower Street, Suite 1500
 3    Los Angeles, California 90071
      Telephone: (213) 330-4500
 4    Facsimile: (213) 330-4501

 5    Attorneys for Defendant
      GARDEN FRESH RESTAURANTS LLC
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA, FRESNO COURTHOUSE

10

11    HENDRIK BLOCK,                                   Case No: 20:CV-00156-NONE-SAB

12                            Plaintiff,
                                                       DEFENDANT GARDEN FRESH
13            v.                                       RESTAURANTS LLC’S ANSWER TO
                                                       PLAINTIFF HENDRIK BLOCK’S
14    GARDEN FRESH RESTAURANTS LLC                     COMPLAINT
      dba SWEET TOMATOES; JENNIE M.
15    MARTIN, Trustee of the JULIO A.
      MARTIN FAMILY TRUST dated                        Complaint Filed: January 30, 2020
16    December 5, 2003                                 Trial Date:      None Set

17                            Defendants.

18

19            Defendant GARDEN FRESH RESTAURANTS LLC (“Defendant”) hereby responds to
20    the Complaint of Plaintiff HENDRIK BLOCK (“Plaintiff”) and asserts its Affirmative Defenses
21    as follows:
22            1.       In answering Paragraph 1 of the Complaint, Defendant states that it consists of
23    legal conclusions to which no response is required. To the extent a response is required,
24    Defendant states that it is without sufficient information or knowledge to admit or deny the
25    allegations and, therefore, denies each and every allegation contained therein.
26            2.       In answering Paragraph 2 of the Complaint, Defendant states that it consists of
27    legal conclusions to which no response is required. To the extent a response is required,
28    Defendant states that it is without sufficient information or knowledge to admit or deny the
                                                      1
                                            ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 2 of 10


 1    allegations and, therefore, denies each and every allegation contained therein.

 2            3.      In answering Paragraph 3 of the Complaint, Defendant admits that jurisdiction is

 3    proper in this Court, but denies any allegations of wrongdoing contained therein.

 4            4.      In answering Paragraph 4 of the Complaint, Defendant states that it consists of

 5    legal conclusions to which no response is required.        Defendant denies that supplemental

 6    jurisdiction is proper.

 7            5.      In answering Paragraph 5 of the Complaint, Defendant admits that jurisdiction is

 8    proper in this Court, but denies any allegations of wrongdoing contained therein.

 9            6.      In answering Paragraph 6 of the Complaint, Defendant admits that venue is proper

10    in the Eastern District of California, but denies any allegations of wrongdoing contained therein.

11            7.      In answering Paragraph 7 of the Complaint, Defendant states that Garden Fresh

12    Restaurants, LLC owns and operates the subject restaurant. Defendant is without knowledge

13    sufficient to admit or deny the remaining allegations.

14            8.      In answering Paragraph 8 of the Complaint, Defendant is without knowledge and

15    information sufficient to form a belief as to the truth of the allegations contained therein and,

16    therefore, denies each and every allegation contained therein.

17            9.      In answering Paragraph 9, Defendant admits that the subject restaurant is a public

18    accommodation and open to the public.

19            10.     In answering Paragraph 10 of the Complaint, Defendant states that it is without

20    knowledge a where Plaintiff resides. Defendant denies each and every other allegation contained

21    therein.

22            11.     In answering Paragraph 11 of the Complaint, Defendant denies the existence of

23    any barriers and that Plaintiff encountered any barriers. The remainder of the paragraph consists

24    of legal conclusions to which no response is required. To the extent a response is required,

25    Defendant states that it is without sufficient information or knowledge to admit or deny the

26    allegations and, therefore, denies each and every allegation contained therein.

27            12.     In answering Paragraph 12 of the Complaint, Defendant denies each and every

28    allegation contained therein.

                                                      2
                                          ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 3 of 10


 1            13.     In answering Paragraph 13 of the Complaint, Defendant denies each and every

 2    allegation contained therein.

 3            14.     In answering Paragraph 14 of the Complaint, Defendant denies each and every

 4    allegation contained therein.

 5            15.     In answering Paragraph 15 of the Complaint, Defendant denies each and every

 6    allegation contained therein.

 7    I.      FIRST CLAIM: Americans with Disability Act of 1990

 8            16.     In answering Paragraph 16 of the Complaint, Defendant incorporates its responses

 9    to Paragraphs 1 through 15 of the Complaint as if fully set forth herein.

10            17.     In answering Paragraph 17 of the Complaint, Defendant states that it consists of

11    legal conclusions and quotations of statutes to which no response is required. To the extent a

12    response is required to any allegations, Defendant is without knowledge and information

13    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

14    each and every allegation contained therein.

15            18.     In answering Paragraph 18 of the Complaint, Defendant denies each and every

16    allegation contained therein.

17            19.     In answering Paragraph 19 of the Complaint, Defendant states that it consists of

18    legal conclusions and quotations of statutes to which no response is required. To the extent a

19    response is required to any allegations, Defendant is without knowledge and information

20    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

21    each and every allegation contained therein.

22            20.     In answering Paragraph 20 of the Complaint, Defendant states that it consists of

23    legal conclusions and quotations of statutes to which no response is required. To the extent a

24    response is required to any allegations, Defendant is without knowledge and information

25    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

26    each and every allegation contained therein.

27            21.     In answering Paragraph 21 of the Complaint, Defendant denies each and every

28    allegation contained therein.

                                                        3
                                            ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 4 of 10


 1            22.     In answering Paragraph 22 of the Complaint, Defendant denies each and every

 2    allegation contained therein.

 3            23.     In answering Paragraph 23 of the Complaint, Defendant is without knowledge and

 4    information sufficient to form a belief as to the truth of the allegations contained therein and,

 5    therefore, denies each and every allegation contained therein.

 6            24.     In answering Paragraph 24 of the Complaint, Defendant states that it consists of

 7    legal conclusions and quotations of statutes to which no response is required. To the extent a

 8    response is required to any allegations, Defendant is without knowledge and information

 9    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

10    each and every allegation contained therein.

11            25.     In answering Paragraph 25 of the Complaint, Defendant denies each and every

12    allegation contained therein.

13            26.     In answering Paragraph 26 of the Complaint, Defendant is without knowledge and

14    information sufficient to form a belief as to the truth of the allegations contained therein and,

15    therefore, denies each and every allegation contained therein.

16            27.     In answering Paragraph 27 of the Complaint, Defendant states that it consists of

17    legal conclusions and quotations of statutes to which no response is required. To the extent a

18    response is required to any allegations, Defendant is without knowledge and information

19    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

20    each and every allegation contained therein.

21            28.     In answering Paragraph 28 of the Complaint, Defendant denies each and every

22    allegation contained therein.

23            29.     In answering Paragraph 29 of the Complaint, Defendant states that it consists of

24    legal conclusions and quotations of statutes to which no response is required. To the extent a

25    response is required to any allegations, Defendant is without knowledge and information

26    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

27    each and every allegation contained therein.

28    ///

                                                        4
                                            ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 5 of 10


 1            30.     In answering Paragraph 30 of the Complaint, Defendant denies each and every

 2    allegation contained therein.

 3            31.     In answering Paragraph 31 of the Complaint, Defendant denies each and every

 4    allegation contained therein.

 5            32.     In answering Paragraph 32 of the Complaint, Defendant denies each and every

 6    allegation contained therein.

 7            33.     In answering Paragraph 33 of the Complaint, Defendant states that it consists of

 8    legal conclusions and quotations of statutes to which no response is required. To the extent a

 9    response is required to any allegations, Defendant is without knowledge and information

10    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

11    each and every allegation contained therein.

12    II.     SECOND CLAIM: Unruh Act

13            34.     In answering Paragraph 34 of the Complaint, Defendant incorporates its responses

14    to Paragraphs 1 through 33 of the Complaint as if fully set forth herein.

15            35.     In answering Paragraph 35 of the Complaint, Defendant states that it consists of

16    legal conclusions and quotations of statutes to which no response is required. To the extent a

17    response is required to any allegations, Defendant is without knowledge and information

18    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

19    each and every allegation contained therein.

20            36.     In answering Paragraph 36 of the Complaint, Defendant states that it consists of

21    legal conclusions and quotations of statutes to which no response is required. To the extent a

22    response is required to any allegations, Defendant is without knowledge and information

23    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

24    each and every allegation contained therein.

25            37.     In answering Paragraph 37 of the Complaint, Defendant states that it consists of

26    legal conclusions and quotations of statutes to which no response is required. To the extent a

27    response is required to any allegations, Defendant is without knowledge and information

28    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

                                                        5
                                            ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 6 of 10


 1    each and every allegation contained therein.

 2            38.     In answering Paragraph 38 of the Complaint, Defendant denies each and every

 3    allegation contained therein.

 4            39.     In answering Paragraph 39 of the Complaint, Defendant denies each and every

 5    allegation contained therein.

 6            40.     In answering Paragraph 40 of the Complaint, Defendant denies each and every

 7    allegation contained therein.

 8            41.     In answering Paragraph 41 of the Complaint, Defendant states that it consists of

 9    legal conclusions and quotations of statutes to which no response is required. To the extent a

10    response is required to any allegations, Defendant is without knowledge and information

11    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

12    each and every allegation contained therein.

13    III.    THIRD CLAIM: Unruh Act

14            42.     In answering Paragraph 42 of the Complaint, Defendant incorporates its responses

15    to Paragraphs 1 through 41 of the Complaint as if fully set forth herein.

16            43.     In answering Paragraph 43 of the Complaint, Defendant states that it consists of

17    legal conclusions and quotations of statutes to which no response is required. To the extent a

18    response is required to any allegations, Defendant is without knowledge and information

19    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

20    each and every allegation contained therein.

21            44.     In answering Paragraph 44 of the Complaint, Defendant states that it consists of

22    legal conclusions and quotations of statutes to which no response is required. To the extent a

23    response is required to any allegations, Defendant is without knowledge and information

24    sufficient to form a belief as to the truth of the allegations contained therein and, therefore, denies

25    each and every allegation contained therein.

26            45.     In answering Paragraph 45 of the Complaint, Defendant is without knowledge and

27    information sufficient to form a belief as to the truth of the allegations contained therein and,

28    therefore, denies each and every allegation contained therein.

                                                        6
                                            ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 7 of 10


 1            46.     In answering Paragraph 46 of the Complaint, Defendant denies each and every

 2    allegation contained therein.

 3                                         PRAYER FOR RELIEF

 4            Defendant states that the remainder of the Complaint consists of legal conclusions and

 5    Plaintiff’s request for relief to which no response is required. To the extent a response is required,

 6    Defendant denies each and every allegation contained therein and that Plaintiff is entitled to any

 7    relief whatsoever.

 8                                      AFFIRMATIVE DEFENSES

 9                                    FIRST AFFIRMATIVE DEFENSE

10            1.      Plaintiff’s Complaint and each purported cause of action asserted against

11    Defendant therein fails to set forth facts sufficient to constitute a claim and/or state a claim upon

12    which relief may be granted.

13                                 SECOND AFFIRMATIVE DEFENSE

14            2.      Plaintiff’s complaint, and each and every cause of action therein, is barred by the

15    applicable statute of limitations, including but not limited to California Code of Civil Procedure

16    sections 335.1 and 340(a).

17                                    THIRD AFFIRMATIVE DEFENSE

18            3.      Plaintiff lacks standing to bring the causes of action asserted in his Complaint and,

19    to the extent he has standing to bring his Complaint, Plaintiff lacks standing to challenge any

20    alleged barriers not specifically identified and set forth therein. Plaintiff further lacks standing

21    to challenge any alleged barriers identified in his Complaint for which he fails to explain how

22    the barriers allegedly impaired his ability to access the property and/or bar.

23                                 FOURTH AFFIRMATIVE DEFENSE

24            4.      Plaintiff is estopped by his conduct from recovering any relief sought in the

25    complaint, or in any purported cause of action alleged therein.

26                                    FIFTH AFFIRMATIVE DEFENSE

27            5.      Plaintiff’s claims are barred by the doctrine of unclean hands.

28    ///

                                                        7
                                           ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 8 of 10


 1                                    SIXTH AFFIRMATIVE DEFENSE

 2            6.        By his conduct, Plaintiff has waived any right to recover any relief sought in the

 3    Complaint, or in any purported cause of action alleged therein.

 4                                  SEVENTH AFFIRMATIVE DEFENSE

 5            7.        If Defendant is responsible in any respect for any injuries or damages suffered by

 6    Plaintiff, which Defendant expressly denies, such injuries or damages have been caused by or

 7    contributed to by others, and Defendant’s proportional liability, if any, should be reduced to the

 8    extent thereof.

 9                                   EIGHTH AFFIRMATIVE DEFENSE

10            8.        The accommodations requested by Plaintiff and/or removal of the alleged

11    structural barriers to access of persons with disabilities are not readily achievable, nor are

12    alternative methods readily achievable, easily accomplishable, technically feasible, would create

13    safety hazards, and/or result in an undue burden on Defendant and others.

14                                    NINTH AFFIRMATIVE DEFENSE

15            9.        Plaintiff’s claims are barred because Plaintiff failed to take reasonable measures

16    to learn of or use the accessible facilities at the property. Further, Plaintiff failed to request any

17    adaptations, modifications, alternative services, or other changes to the property prior to initiating

18    his lawsuit.

19                                    TENTH AFFIRMATIVE DEFENSE

20            10.       Defendant did not intentionally impede or impair access to Plaintiff and alleges

21    that to the extent any alleged discriminatory conduct occurred, which it did not, that such conduct

22    was not intentional.

23                                 ELEVENTH AFFIRMATIVE DEFENSE

24            11.       Plaintiff is not entitled to recover any attorneys’ fees and costs on the grounds that

25    Defendant had already taken and/or initiated measures to address the sought after relief prior to

26    the initiation of Plaintiff’s lawsuit, thereby rendering his claims moot.

27                                  TWELFTH AFFIRMATIVE DEFENSE

28            12.       Plaintiff’s claims are barred because he is a vexatious litigant.

                                                          8
                                             ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 9 of 10


 1                             THIRTEENTH AFFIRMATIVE DEFENSE

 2            13.     Defendant expressly reserves the right to amend its answer and to assert

 3    additional affirmative defenses, and to supplement, alter or change its answer and affirmative

 4    defenses upon revelation of more definitive facts by Plaintiff and upon Defendant’s undertaking

 5    of discovery and investigation of this matter. Accordingly, the right to assert additional

 6    affirmative defenses, if and to the extent that such affirmative defenses are applicable, is hereby

 7    reserved.

 8            WHEREFORE, Defendant prays as follows:

 9            1.      That Plaintiff take nothing by his complaint for damages;

10            2.      That Plaintiff’s complaint herein be dismissed in its entirety with prejudice;

11            3.      That Defendant recover its costs of suit herein, including its reasonable attorneys’

12    fees and costs pursuant to applicable law; and

13            4.      That the court award such other and further relief as it deems appropriate.

14

15    Dated: February 27, 2020                          Respectfully submitted,

16                                                      FISHER & PHILLIPS LLP

17                                                      /s/ Nathan V. Okelberry
                                                  By:
18                                                      NATHAN V. OKELBERRY
                                                        Attorneys for Defendant
19                                                      GARDEN FRESH RESTAURANTS LLC

20

21

22

23

24

25

26

27

28

                                                        9
                                           ANSWER TO COMPLAINT
      FP 37235315.1
     Case 1:20-cv-00156-NONE-SAB Document 6 Filed 02/27/20 Page 10 of 10


 1                                    CERTIFICATE OF SERVICE

 2           I, the undersigned, am employed in the County of Los Angeles, State of California. I am
      over the age of 18 and not a party to the within action; am employed with Fisher & Phillips LLP
 3    and my business address is 444 South Flower Street, Suite 1500, Los Angeles, California 90071.

 4        On February 27, 2020 I served the foregoing document entitled DEFENDANT
      GARDEN FRESH RESTAURANTS LLC’S ANSWER TO PLAINTIFF HENDRIK
 5    BLOCK’S COMPLAINT on all the appearing and/or interested parties in this action as follows:

 6     Tanya E. Moore, SBN 206683                       Attorneys for Plaintiff
       Moore Law Firm, P.C.                             HENDRIK BLOCK
 7     300 South First Street, Ste. 342
       San Jose, California 95113                       E-mail:
 8     Telephone (408) 298-2000                         service@moorelawfirm.com
       Facsimile (408) 298-6046                         tanya@moorelawfirm.com
 9           [by MAIL] - I am readily familiar with the firm's practice of collection and processing
              correspondence for mailing. Under that practice it would be deposited with the U.S.
10            Postal Service on that same day with postage thereon fully prepaid at Los Angeles,
              California in the ordinary course of business. I am aware that on motion of the party
11            served, service is presumed invalid if postage cancellation date or postage meter date is
              more than one day after date of deposit for mailing this affidavit.
12
             [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
13            via the United States District Court’s Electronic Filing Program on the designated
              recipients via electronic transmission through the CM/ECF system on the Court’s
14            website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
              to the filing party, the assigned judge, and any registered users in the case. The NEF will
15            constitute service of the document(s). Registration as a CM/ECF user constitutes consent
              to electronic service through the court’s transmission facilities.
16
              I declare that I am employed in the office of a member of the bar of this Court at whose
17    direction the service was made.
18
              Executed February 27, 2020 at Los Angeles, California.
19
20
                  MELODY BIGLAY                     By: /s/ Melody Biglay
21                      Print Name                                            Signature

22

23

24

25

26

27

28

                                                      10
                                          CERTIFICATE OF SERVICE
      FP 37235315.1
